SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Manuel Ortega appeals from a January 18, 2000, judgment of the district court granting dismissal pursu*97ant to Federal Rule of Civil Procedure 41(b) for his failure to prosecute and to comply with the district court’s orders. On appeal, Ortega challenges the dismissal.
The record reveals that, beyond filing his complaint on November 3,1998, Ortega took no action to prosecute his case. Moreover, he failed to respond to three district court orders and has provided no reason for these failures. Ortega received three warnings from the district court that his failure to prosecute his claims and to comply with the court’s orders would result in dismissal. On December 22, 1999, the government filed a Rule 41(b) motion to dismiss, which the district court subsequently granted on January 10, 2000.
Rule 41(b) authorizes a defendant, in pertinent part, to move to dismiss a complaint “[f]or failure of the plaintiff to prosecute or to comply with ... any order of court.” Fed.R.Civ.P. 41(b). A Rule 41(b) dismissal is a matter committed to the discretion of the district court. See Colon v. Mack, 56 F.3d 5, 7 (2d Cir.1995). We review such dismissals only for abuse of discretion. See Spencer v. Doe, 139 F.3d 107, 112 (2d Cir.1998).
Having reviewed the record, we find the district court did not abuse its discretion in granting the government’s Rule 41(b) motion to dismiss. Accordingly, the judgment of the district court dismissing the action is hereby AFFIRMED.